     Case 2:20-cv-03448-GW-MAA Document 1 Filed 04/14/20 Page 1 of 10 Page ID #:1


 1   Babak Hashemi, Esq. (State Bar No. 263494)
     LAW OFFICES OF BABAK HASHEMI, ESQ
 2   20062 SW Birch Street, Ste. 200
 3   Newport Beach, CA 92660
     Office: (949) 464-8529
 4   BabakHashemiLaw@gmail.com
 5   Attorney for Plaintiff: CARMEN JOHN PERRI
 6

 7                         UNITED STATES DISTRICT COURT
 8                       CENTRAL DISTRICT OF CALIFORNIA
 9

10                                         Case No.
     CARMEN JOHN PERRI, an
11                                         Complaint For Damages And
12   individual,                           Injunctive Relief For:

13                   Plaintiff,             1. VIOLATIONS OF THE
14                                             AMERICANS WITH DISABILITIES
     v.                                        ACT OF 1990, 42 U.S.C. §12181 et
15                                             seq. as amended by the ADA
16                                             Amendments Act of 2008 (P.L. 110-
     AMB PROPERTY HOLDING
                                               325).
17   CORPORATION, a Maryland
     corporation; SPIRES
18                                          2. VIOLATIONS OF THE UNRUH
     RESTAURANT-CARSON, a
                                               CIVIL RIGHTS ACT, CALIFORNIA
19   business entity of unknown form;
                                               CIVIL CODE § 51 et seq.
     and DOES 1-10, inclusive,
20

21                  Defendants.
22

23
           Plaintiff, CARMEN JOHN PERRI (“Plaintiff”), complains of Defendants
24
     AMB PROPERTY HOLDING CORPORATION, a Maryland corporation;
25
     SPIRES RESTAURANT - CARSON, a business entity of unknown form; and
26
     Does 1-10 (“Defendants”) and alleges as follows:
27
28
     ///
                                             1
                                        COMPLAINT
     Case 2:20-cv-03448-GW-MAA Document 1 Filed 04/14/20 Page 2 of 10 Page ID #:2


 1                                          PARTIES
 2   1.    Plaintiff’s musculoskeletal and neurological systems are impaired. These
 3   impairments result in weakness, fatigue, pain, and loss of strength in his arms,
 4   hands, and legs. He has also developed permanent nerve damage that has caused
 5   increased pain and limits his ability to function and limits his mobility, especially
 6   for any extended period of time. He is substantially limited in performing one or
 7   more major life activities, including but not limited to: walking, standing,
 8   ambulating, and/or sitting. Plaintiff’s circulatory and cardiovascular systems are
 9   impaired. Specifically, Plaintiff has been diagnosed with Atrial Fibrillation. These
10   conditions substantially limit his ability to walk, stand, ambulate, breath, sit, or
11   otherwise function. As a result of his impairments, he is subject to falls, unsteady
12   on his feet, cannot walk for any significant distance without having to periodically
13   rest, and often relies upon mobility devices to ambulate including a cane, walker,
14   or wheelchair. With such disabilities, Plaintiff qualifies as a member of a protected
15   class under the Americans with Disabilities Act, 42 U.S.C. §12102(2) as amended
16   by the ADA Amendments Act of 2008 (P.L. 110-325) (“ADA”) and the
17   regulations implementing the ADA set forth at 28 C.F.R. §§ 36.101 et seq. At the
18   time of Plaintiff’s visits to Defendants’ facility and prior to instituting this action,
19   Plaintiff suffered from a “qualified disability” under the ADA, including those set
20   forth in this paragraph. Plaintiff is also the holder of a Disabled Person Parking
21   Placard.
22   2.    Plaintiff is informed and believes and thereon alleges that Defendant AMB
23   PROPERTY HOLDING CORPORATION, owned the property located at 22327
24   Wilmington Ave., Carson, CA 90745 (“Subject Property”) where SPIRES
25   RESTAURANT – CARSON (“Business”) is located, on or around February 17,
26   2020, and continues to do so currently.
27         3.     Plaintiff is informed and believes and thereon alleges that Defendant
28   SPIRES RESTAURANT – CARSON, owned, operated and/or controlled the
                                                2
                                           COMPLAINT
     Case 2:20-cv-03448-GW-MAA Document 1 Filed 04/14/20 Page 3 of 10 Page ID #:3


 1   Business located on the Subject Property on or around February 17, 2020, and
 2   continues to do so currently.
 3              4.       Plaintiff does not know the true name of Defendants, their business
 4   capacity, ownership connection to the Property serving the Business, or relative
 5   responsibilities in causing the access violations herein complained of. Plaintiff is
 6   informed and believes that each of the Defendants herein, including Does 1
 7   through 10, inclusive, is responsible in some capacity for the events herein alleged,
 8   or is a necessary party for obtaining appropriate relief. Plaintiff will seek leave to
 9   amend when the true names, capacities, connections, and responsibilities of the
10   Defendants and Does 1 through 10, inclusive, are ascertained.
11                                          JURISDICTION AND VENUE
12   5.         This Court has subject matter jurisdiction over this action pursuant to
13   28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the ADA.
14   6.         This court has supplemental jurisdiction over Plaintiff’s non-federal claims
15   pursuant to 28 U.S.C. § 1367, because Plaintiff’s Unruh Civil Rights Act,
16   California Civil Code § 51 et seq., (“UCRA”) claims are so related to Plaintiff’s
17   federal ADA claims in that they have the same nucleus of operative facts and
18   arising out of the same transactions, they form part of the same case or controversy
19   under Article III of the United States Constitution.
20   7.         Venue is proper in this court pursuant to 28 U.S.C. §1391 because the real
21   property which is the subject of this action is located in this district and because
22   Plaintiff's causes of action arose in this district.
23                                            FACTUAL ALLEGATIONS
24   8.         On or about February 17, 2020 Plaintiff visited the Business located on the
25   Subject Property for the dual purpose of purchasing menu items and to confirm
26   that this public place of accommodation is accessible to persons with disabilities
27   within the meaning federal and state law.1
28
     1
         Plaintiff is also a tester in this litigation and a consumer who wishes to access Defendants' goods and services.
                                                                  3
                                                            COMPLAINT
     Case 2:20-cv-03448-GW-MAA Document 1 Filed 04/14/20 Page 4 of 10 Page ID #:4


 1   9.       The Business, including the Property, is a facility open to the public, a place
 2   of public accommodation, and a business establishment.
 3   10.      Parking spaces and restrooms are some of the facilities, privileges and
 4   advantages reserved by Defendants to persons patronizing the Business and
 5   Property.
 6   11.      Unfortunately, although parking spaces and restrooms were some of the
 7   facilities reserved for patrons, there were barriers for persons with disabilities that
 8   cause the identified facilities to fail as to compliance with the Americans with
 9   Disability Act Accessibility Guidelines (“ADAAG”) on or around February 17,
10   2020, or at any time thereafter up to and including, the date of the filing of this
11   complaint.
12   12.      The Subject Property and Business lack architectural barrier free facilities
13   for patrons with disabilities, causing Plaintiff to encounter the following barriers at
14   the Business and Subject Property: (1) the curb ramp(s) serving the accessible
15   parking space(s) project into the access aisle(s) in violation of Section 406.52, here,
16   the access aisle(s) at the accessible parking spaces are ramped up to connect the
17   walkway to the street level creating slopes and cross slopes exceeding 2% and an
18   excessive cross slope in the accessible parking space as well; and (2) the access
19   aisle serving the disabled parking stall(s) at the main entrance of the Business has
20   excessive slopes3.
21   13.      Within the Business, Plaintiff encountered the following barriers: (1) a sink
22   that is located too high according to ADAAG specifications; (2) a towel dispenser
23   that is installed at an excessive height according to ADAAG specifications, Section
24   308; (3) a soap dispenser that is located at an excessive height according to
25   ADAAG specifications, Advisory 606.1; (4) a mirror that is installed at an
26
     2
       This Section requires that curb ramps and the flared sides of curb ramps shall be located so that they do not project
27   into vehicular traffic lanes, parking spaces, or parking access aisles; and, parking spaces and access aisles serving them
     shall comply with 302, where access aisles shall be at the same level as the parking spaces they serve and changes in
28   level are not permitted.
     3
       Section 502.4 prohibit a slope over 2%.
                                                                4
                                                         COMPLAINT
     Case 2:20-cv-03448-GW-MAA Document 1 Filed 04/14/20 Page 5 of 10 Page ID #:5


 1   excessive height according to ADAAG specifications, Section 603.3; (5) a toilet
 2   seat cover dispenser that is too high according to ADAAG specifications, Section
 3   308; (6) lack of a rear grab bar behind the water closet in violation of Section
 4   604.5.2; and (7) a urinal whose clearance does not meet ADAAG specifications.
 5   14.   Subject to the reservation of rights to assert further violations of law after a
 6   site inspection found infra, Plaintiff asserts there are additional ADA violations
 7   which affect him personally.
 8   15.   Plaintiff is informed and believes and thereon alleges that, currently, there
 9   are no compliant, accessible facilities designed, reserved and available to persons
10   with disabilities at the Business in addition to that alleged, supra.
11   16.   Plaintiff is informed and believes and thereon alleges that Defendant(s) had
12   no policy or plan in place to ensure that compliant accessible parking and other
13   compliant facilities, as alleged above, were available and maintained for persons
14   with disabilities prior to February 17, 2020, or anytime up to the filing of this
15   complaint.
16   17.   Plaintiff is informed and believes and thereon alleges Defendant(s) have no
17   policy or plan in place to ensure maintenance of compliant accessible parking and
18   other compliant facilities, as alleged herein, are available and maintained for
19   persons with disabilities and remain compliant on an ongoing basis.
20   18.   Plaintiff personally encountered the alleged barriers at the Business and
21   Property. The presence of these barriers related to Plaintiff’s disability denied
22   Plaintiff his right to enjoy accessible conditions at public place of accommodation
23   and invades legally cognizable interests created under the ADA.
24   19.   The conditions identified supra in paragraphs 12 and 13 are necessarily
25   related to Plaintiff’s legally recognized disability in that Plaintiff is substantially
26   limited in the major life activities of walking, standing, ambulating, and sitting;
27   Plaintiff is the holder of a disabled parking placard; and because the enumerated
28   conditions relate to the use of the accessible parking, relate to the slope and
                                                5
                                           COMPLAINT
     Case 2:20-cv-03448-GW-MAA Document 1 Filed 04/14/20 Page 6 of 10 Page ID #:6


 1   condition of the accessible parking and accessible path to the accessible entrance,
 2   relate to the proximity of the accessible parking to the accessible entrance, and
 3   relate to the use of the accessible restroom.
 4   20.        As an individual with a mobility disability who at times relies upon a
 5   wheelchair or other mobility devices, Plaintiff has a keen interest in whether public
 6   accommodations have architectural barriers that impede full accessibility to those
 7   accommodations by individuals with mobility impairments.
 8   21.        Plaintiff is being deterred from patronizing the Business and its
 9   accommodations on particular occasions, but intends to return to the Business for
10   the dual purpose of availing himself of the goods and services offered to the public
11   and to ensure that the Business ceases evading its responsibilities under federal and
12   state law.
13   22.        Upon being informed that this public place of accommodation has become
14   fully and equally accessible, he will return within 45-days as a “tester” for the
15   purpose of confirming its accessibility.4
16   23.        Until such time, Plaintiff is being deterred from patronizing the Business.
17   24.        As a result of his difficulty, humiliation, and frustration because of the
18   inaccessible condition of the facilities of the Business, Plaintiff did not fully access
19   the Business or Property. However, Plaintiff would also like to return to the
20   location given its close proximity to an area he frequents from time to time.
21   25.        The Defendant(s) has failed to maintain in working and useable conditions
22   those features required to provide ready access to persons with disabilities.
23   26.        The violations identified above are easily removed without much difficulty
24   or expense. They are the types of barriers identified by the Department of Justice
25   as presumably readily achievable to remove and, in fact, these barriers are readily
26   achievable to remove. Moreover, Plaintiff is informed and believes there are
27   numerous alternative accommodations that could be made to provide a greater
28
     4
         Civil Rights Educ. and Enforcement Center v. Hospitality Props. Trust, 867 F.3d 1093, 1096 (9th Cir. 2017).
                                                                6
                                                          COMPLAINT
     Case 2:20-cv-03448-GW-MAA Document 1 Filed 04/14/20 Page 7 of 10 Page ID #:7


 1   level of access if complete removal were not achievable.
 2   27.      Given the obvious and blatant violation alleged hereinabove, Plaintiff
 3   alleges, on information and belief, that there are other violations and barriers in the
 4   site that relate to his disabilities. Plaintiff will amend the complaint, to provide
 5   proper notice regarding the scope of this lawsuit, once he conducts a site
 6   inspection. However, the Defendant(s) are on notice that Plaintiff seeks to have all
 7   barriers related to their disabilities remedied.5
 8   28.      Without injunctive relief, Plaintiff will continue to be unable to fully and
 9   equally enjoy access to Defendant’s facilities in violation of Plaintiff’s rights under
10   the ADA.
11                                               FIRST CLAIM FOR
12       VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990,
13        42 U.S.C. § 12181 et seq. as amended by the ADA Amendments Act of 2008
14                                                    (P.L. 110-325)
15   29.      Plaintiff re-alleges and incorporates by reference all paragraphs alleged
16   above and each and every other paragraph in this Complaint necessary or helpful to
17   state this Claim as though fully set forth herein.
18   30.      Under the ADA, it is an act of discrimination to fail to ensure that the
19   privileges, advantages, accommodations, facilities, goods, and services of any
20   place of public accommodation are offered on a full and equal basis by anyone
21   who owns, leases, or operates a place of public accommodation. See 42 U.S.C. §
22   12182(a). Discrimination is defined, inter alia, as follows:
23            a.       A failure to make reasonable modifications in policies, practices, or
24                     procedures, when such modifications are necessary to afford goods,
25                     services, facilities, privileges, advantages, or accommodations to
26                     individuals with disabilities, unless the accommodation would work
27
     5
      See Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff encounters one barrier at a site, he can
28   sue to have all barriers that relate to his disability removed regardless of whether he personally encountered them).
                                                               7
                                                         COMPLAINT
     Case 2:20-cv-03448-GW-MAA Document 1 Filed 04/14/20 Page 8 of 10 Page ID #:8


 1                a fundamental alteration of those services and facilities. 42 U.S.C. §
 2                12182(b)(2)(A)(ii).
 3         b.     A failure to remove architectural barriers where such removal is
 4                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
 5                defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
 6                Appendix "D".
 7         c.     A failure to make alterations in such a manner that, to the maximum
 8                extent feasible, the altered portions of the facility are readily
 9                accessible to and usable by individuals with disabilities, including
10                individuals who use wheelchairs, or to ensure that, to the maximum
11                extent feasible, the path of travel to the altered area and the
12                bathrooms, telephones, and drinking fountains serving the area, are
13                readily accessible to and usable by individuals with disabilities. 42
14                U.S.C. § 12183(a)(2).
15   31.   The ADA also prohibits associational discrimination where any person is
16   excluded or denied equal goods, goods, services, facilities, privileges, advantages,
17   accommodations, or other opportunities because of the disability of an individual
18   with whom they associate. 42 U.S.C. § 12182(b)(1)(E).
19   32.   Any business that provides parking spaces must provide accessible parking
20   spaces. 1991 Standards § 4.1.2(5). 2010 Standards § 208. Under the 1991
21   Standards, parking spaces and access aisles must be level with surface slopes not
22   exceeding 1:50 (2.0%) in all directions. 1991 Standards § 4.6.2. Under the 2010
23   Standards, access aisles shall be at the same level as the parking spaces they serve.
24   Changes in level are not permitted. 2010 Standards § 502.4. "Access aisles are
25   required to be nearly level in all directions to provide a surface for wheelchair
26   transfer to and from vehicles." 2010 Standards § 502.4 Advisory. Specifically,
27   built up curb ramps are not permitted to project into access aisles and parking
28   spaces. Id. No more than a 1:48 slope is permitted. Standards § 502.4.
                                               8
                                          COMPLAINT
     Case 2:20-cv-03448-GW-MAA Document 1 Filed 04/14/20 Page 9 of 10 Page ID #:9


 1   33.    Here, the failure to ensure that accessible facilities were available and ready
 2   to be used by Plaintiff is a violation of law.
 3   34.    A public accommodation must maintain in operable working condition those
 4   features of its facilities and equipment that are required to be readily accessible to
 5   and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 6   35.    Given its location and options, Plaintiff will continue to desire to patronize
 7   the Business but he has been and will continue to be discriminated against due to
 8   lack of accessible facilities and, therefore, seek injunctive relief to remove the
 9   barriers.
10   36.    Upon being informed that this public place of accommodation has become
11   fully and equally accessible, Plaintiff will return within 45 days as a “tester” for
12   the purpose of confirming its accessibility.
13                                  SECOND CLAIM FOR
14         VIOLATION OF THE UCRA, CALIFORNIA CIVIL CODE § 51 et seq.
15   37.    Plaintiff re-alleges and incorporates by reference all paragraphs alleged
16   above and each and every other paragraph in this Complaint necessary or helpful to
17   state this Claim as though fully set forth herein.
18   38.    California Civil Code § 51 et seq. guarantees equal access for people with
19   disabilities to the accommodations, advantages, facilities, privileges, and services
20   of all business establishments of any kind whatsoever.              Defendant(s) is
21   systematically violating the UCRA, Civil Code § 51 et seq.
22   39.    Because Defendants violated Plaintiff’s rights under the ADA, they also
23   violated the Unruh Civil Rights Act and are liable for damages. (Civ. Code §
24   51(f), 52(a).) These violations are ongoing.
25   40.    Defendants’ actions constitute discrimination against Plaintiff on the basis of
26   their individual disabilities, in violation of the UCRA, Civil Code § 51 et seq.
27   41.    Plaintiff is informed and believes and thereon alleges Defendants have been
28   previously put on actual notice that its premises are inaccessible to Plaintiff as
                                                 9
                                            COMPLAINT
     Case 2:20-cv-03448-GW-MAA Document 1 Filed 04/14/20 Page 10 of 10 Page ID #:10


 1    above alleged. Despite this knowledge, Defendants maintain the Property and
 2    Business in an inaccessible form.
 3                                           PRAYER
 4     WHEREFORE, Plaintiff prays that this court award damages provide relief as
 5    follows:
 6          1.     A preliminary and permanent injunction enjoining Defendants from
 7    further violations of the ADA, 42 U.S.C. § 12181 et seq., and UCRA, Civil Code §
 8    51 et seq. with respect to its operation of the Business and Subject Property; Note:
 9    Plaintiff is not invoking section 55 of the California Civil Code and is not
10    seeking injunctive relief under the Disable Persons Act at all.
11          2.     An award of actual damages and statutory damages of not less than
12    $4,000 per violation pursuant to § 52(a) of the California Civil Code and $4,000
13    for each time he visits an establishment that contains architectural barriers that
14    deny the Plaintiff of full and equal enjoyment of the premises (Feezor v. Del Taco,
15    Inc. (2005) 431 F.Supp.2d 1088, 1091.)
16          3.     An additional award of $4,000.00 as deterrence damages for each
17    violation pursuant to Johnson v. Guedoir, 218 F. Supp. 3d 1096; 2016 U.S. Dist.
18    LEXIS 150740 (USDC Cal, E.D. 2016);
19          4.     For reasonable attorneys' fees, litigation expenses, and costs of suit,
20    pursuant to 42 U.S.C. § 12205; California Civil Code § 52.
21                                DEMAND FOR JURY TRIAL
22          Plaintiff hereby respectfully requests a trial by jury on all appropriate issues
23    raised in this Complaint.
24    Dated: April 14, 2020            LAW OFFICES OF BABAK HASHEMI, ESQ.
25

26                                     By: /s/ Babak Hashemi, Esq.
                                               Babak Hashemi, Esq.
27                                             Attorneys for Plaintiff
28
                                                10
                                            COMPLAINT
